Seri per ewr.

The court before whom the trial was had, under their general authority to preserve the peace, had a right to require such bail and for such a length of time, as they judged would best answer the ends of public justice. No doubt can be entertained of it. And it would be highly improper for us to interfere, in a matter wherein they have exercised their legal discretion. Unsafe would the community be, if such characters could prowl at large through the country, without a sufficient tie on them.
Motion denied.*
The prisoners afterwards broke gaol and escaped.

 Surety for the good behaviour ordered by the court after acquittal. Comb. 40. 2 Hawk. 442.
One may be bound with sureties for his good behaviour even during life. Cro. Car. 332, 878. 2 Stra. 834. 1 Hawk. 106, 129.
Surety of the peace may be demanded for any number of years that the public safety requires. It is discretionary in the court. 1 Term Rep. 700.